                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF PUERTO RICO

 ANGÉLICA M. GONZÁLEZ BERRIOS,

          Plaintiff,

             v.                          CIVIL NO. 18-1146 (RAM)
 MENNONITE GENERAL HOSPITAL,
 INC., et al.,

          Defendants



                           OPINION AND ORDER

RAÚL M. ARIAS-MARXUACH, District Judge

       Pending before the Court is co-defendant Mennonite General

Hospital, Inc.’s (“Defendant” or “the Hospital”) Motion Requesting

Stay   and/or     Abstention   of   Supplemental   Jurisdiction    Claims.

(Docket No. 55). Essentially, Defendant requests that this Court

abstain from considering the medical malpractice claims against

the Hospital pursuant to the Colorado River abstention doctrine

because     Plaintiff    Angélica     González-Berrios    is      currently

litigating identical claims and allegations in a pending state

court claim. Id. ¶ 11.

       In response, Plaintiff filed an Opposition to Motion to Stay

Filed at Docket No. 55. (Docket No. 56). Plaintiff contends that

the request is untimely and that none of the Colorado River factors

are met. Id. at 1, 11. Moreover, while Plaintiff concedes that she

is litigating medical malpractice claims against the Hospital’s
Civil No. 18-1146 (RAM)                                                   2


physicians in state court, she asserts that only her mother, who

is not a party in the present case, filed claims against the

Hospital in state court. Id. ¶¶ 4-7.

     It is well established that the existence of a pending,

parallel action “in the state court is no bar to proceedings

concerning   the   same   matter    in   the     Federal     court   having

jurisdiction.” McClellan v. Carland, 217 U.S. 268, 282 (1910). See

e.g. Bacardi Int'l Ltd. v. V. Suarez & Co., 719 F.3d 1, 14 (1st

Cir. 2013) (holding that parallel litigation in state court is not

uncommon and will not in and of itself merit a stay in federal

court); Jimenez v. Rodriguez-Pagan, 597 F.3d 18, 27 (1st Cir.

2010)(citation omitted) (“Concurrent federal-state jurisdiction

over the same controversy does not generally lessen the federal

courts'   ‘virtually   unflagging   obligation    ...   to   exercise   the

jurisdiction given them.’”)

     However, as an exception to this rule, in Colorado River Water

Conservation District v. U.S., the United States Supreme Court

established that in exceptional cases, “the pendency of a similar

action in state court may merit federal abstention based on

‘considerations of wise judicial administration’             that counsel

against duplicative lawsuits.” Jimenez v. Rodriguez-Pagan, 597

F.3d at 27    (quoting Colorado River Water Conservation Dist. v.

United States, 424 U.S. 800, 817 (1976)). Regarding Colorado River,
Civil No. 18-1146 (RAM)                                                3


the First Circuit has cautioned that “[o]f all the abstention

doctrines, it is to be approached with the most caution.”

     When determining if the Colorado River abstention doctrine

applies   to   a   case,   courts   must   conduct   the   “exceptional-

circumstances test”. See Moses H. Cone Mem'l Hosp. v. Mercury

Const. Corp., 460 U.S. 1, 16 (1983). Said test asks that a Court

entertaining the case consider the following eight (8) factors:

      (1) whether either court has assumed jurisdiction over
      a res; (2) the [geographical] inconvenience of the
      federal forum; (3) the desirability of avoiding
      piecemeal litigation; (4) the order in which the
      forums obtained jurisdiction; (5) whether state or
      federal law controls; (6) the adequacy of the state
      forum to protect the parties' interests; (7) the
      vexatious or contrived nature of the federal claim;
      and (8) respect for the principles underlying removal
      jurisdiction.

Rio Grande Cmty. Health Ctr. v. Rullan, 397 F.3d 56, 71–72 (1st

Cir. 2005). It is worth noting that “[n]o one factor is necessarily

determinative; a carefully considered judgment taking into account

both the obligation to exercise jurisdiction and the combination

of factors counseling against that exercise is required.” Colo.

River, 424 U.S. at 818–19.

     Of these factors, the Hospital only highlights two (2) as

support for abstention. First, Defendant contends that because

Plaintiff’s medical malpractice claims are governed by state law,

“there is no reason to conclude that the state forum would not

adequately protect the interests of the parties in this case.”
Civil No. 18-1146 (RAM)                                                          4


(Docket No. 55 at 8). Second, Defendant argues that abstention

would help avoid piecemeal litigation. Id. Neither of these factors

amount to exceptional conditions that warrant abstention pursuant

to Colorado River. Specifically, the First Circuit has held that

the adequacy of the state forum “does not militate in favor of

abstention” and is only relevant or important “when it disfavors

abstention”. United States v. Fairway Capital Corp., 483 F.3d 34,

43 (1st Cir. 2007). Additionally, Defendants are aware that it is

Plaintiff’s mother, not Plaintiff herself, who has claims against

the Hospital in state court. (Docket No. 55 ¶ 4(c)). Therefore,

there    is     no   risk   of   piecemeal    litigation       with   regards   to

Plaintiff’s claims against the Hospital.

       Although they were not raised by Defendant, a careful analysis

of the remaining six (6) factors of the exceptional-circumstances

test also shows that this is not a special case in which the

limited conditions of the Colorado River abstention doctrine are

met.

       In closing, it bears mentioning that in EMTALA lawsuits, such

as this one, where the federal court has supplemental jurisdiction

over    state    medical    malpractice      claims,   other    judges   in   this

District have repeatedly declined to abstain from said state law

claims despite the existence of an analogous malpractice suit

pending in state court. See Martinez-Rosado v. Instituto Medico

Del Norte, 145 F. Supp. 2d 164, 169-170 (D.P.R. 2001) (holding
Civil No. 18-1146 (RAM)                                         5


that a federal suit containing EMTALA and malpractice claims and

a state medical malpractice suit are not parallel proceedings

because they “do not allege substantially similar claims.”); see

also Morales-Ramos v. Hosp. Episcopal San Lucas Guayama, Inc., 261

F. Supp. 3d 122, 135-137 (D.P.R. 2016).

     In light of the above Defendant’s Motion Requesting Stay

and/or Abstention of Supplemental Jurisdiction Claims at Docket

No. 55 is DENIED.

     IT IS SO ORDERED.

     In San Juan, Puerto Rico this 11th day of December 2019.

                              S/ RAÚL M. ARIAS-MARXUACH
                              United States District Judge
